EXHIBIT 10.4

 

Working draft

 

In Kind Contribution Contract

 

 

Between the Investors

 

 

Mrs. Dzezana Karahodza, née Adzemovic,

born on the 13th of May 1969,

Resident of Waiblinger Straße 34, 70372 Stuttgart,

 

and

 

Dr. med. Orhan Karahodza,

born on the 19.th of November 1969,

Resident of Waiblinger Straße 34, 70372 Stuttgart,

- as Communal Property Ownership in accordance with Bosnian law -

 

 

and the company which is recorded in the Trade Registry of the District Court of
Ludwigshafen, HRB 64059, as

 

 

Beatmungspflege 24 GmbH

 

Ludwigshafen Headquarters

Zollhofstraße 4, 67061 Ludwigshafen

 

 

Represented by

Dr. med. Orhan Karahodza,

born on the 19.th of November 1969

as sole Managing Director,

exempt from the limitations of §181 of the German Civil Code (BGB)

 

 

A.

 

Preliminary Remarks

 

 

1.The sole shareholder of the company recorded in the Trade Register of the
District Court of Ludwigshafen, HRB 64059, as

 

Beatmungspflege 24 GmbH

 

2014okt24



 

Working draft

with their headquarters located in Ludwigshafen, has prepared the following
report on the capital increase against contribution in kind for notarisation:

 

1.TOP 2: Capital Increase 2

 

(1)The share capital of the company will be increased from EUR 26,000.00 by EUR
26,000.00 to EUR 52,000.00 through the issuing of 26,000 shares in the company
at a nominal value of EUR 1.00 per share (company shares no. 26,001 to 52,000).

 

(2)For the acquisition of the new company shares, parties who purchase the new
company shares as joint property in accordance with Bosnian Communal Property
Law shall be approved.

 

(3)The new company shares receive a share of the current entire financial year
earnings.

 

(4)The contributions to the new company shares are to be performed in such a way
that Mrs. Dzenana Karahodza contributes her individually operated business which
is not registered in the Trade Register based at Waiblinger Straße 34, 70372
Stuttgart, under the designation “Premium Pflegedienst Pflegeland”, with all its
assets and liabilities, privileges, debts and claims, liabilities and
obligations, as well as legal relationships with contractual and commercial
effect, into the company at the start of 1st of July 2014. The contributions
shall take place at book value for tax purposes in accordance with §20 paragraph
2, sentence 2 of the Reorganization Tax Act.

 

It shall be established, that the company for property rights purposes shall
belong as part of the joint property between the parties which makes up the
communal property in accordance with Bosnian law.

 

(5)Legally and commercially belonging to this company is the apartment Bad
Cannstatt, Stuttgart with the registration number 19,210, recorded in the Land
Register and the partial property rights of 100/1000 co-ownership share of the
property Fist. 3667, Waiblinger Straße 34 2 of 37m2, connected with the
individual property which is designated as Apartment 2 in the division plan
together with the shop located on the ground floor as well as 1 storage room
located in the basement. A partial property share of 1/2 of this property with
the encumbrances listed in the

 

Working draft

 Land Register and the obligations and duties relating to these encumbrances
shall be brought into the company as a credit (§ 272 paragraph 2, section 1 of
the German Commercial Code (HGB)).

 

(6)This contribution in kind is of the nominal value of the new company shares
numbered 26,001 to 52,000 at a value of the amount of the increase in share
capital, so that a total of EUR 26,000.00 is credited. Following the exercising
of all due care and diligence by the managing director of the company, should
the contribution in kind be evaluated as having a higher value in the annual
financial accounts, the difference amount shall transferred to the capital
reserves as a premium in accordance with §272 paragraph 2, sentence 1 of the
HGB.

 

2.The investor declared the acquisition of the new company shares today.

 

B.

 

Contribution Agreement

 

The parties to the contract conclude the following contract for the performance
of the contribution in kind duties.

 

§ 1

 

Subject of the Contribution In Kind

 

(1)The investor shall transfer the individually operated business “Premium
Pflegedienst Pflegeland” of Mrs. Dzenana Karahodza of Waiblinger Straße 34,
70372 Stuttgart, with all its assets and liabilities, privileges, debts and
claims, liabilities and obligations, as well as legal relationships with
contractual and commercial effect into the company at the start of 1st of July
2014 in return for the payment of the company shares described in the report on
the capital increase. The contributions shall take place at book value for tax
purposes in accordance with §20 paragraph 2, sentence 2 of the Reorganization
Tax Act.

 

Working draft

(2)The following apply for the transfer of assets and liabilities to the
acquiring company:

 

a)All individual trade investments of fixed and current assets shall be
transferred to the GmbH, especially those which are listed in Appendix 1 to this
agreement.

 

b)All liabilities (liabilities and debts) of the sole proprietor company shall
be transferred to the GmbH, especially those which are listed in Appendix 2 to
this agreement.

 

c)All further legal positions and objects which cannot or do not require to be
included on the balance sheet, agreements, employment contracts and other rights
and duties shall be transferred to the GmbH. In particular, the contracts listed
in Appendix 3 to this agreement, as well as any other tenancy, leasing and
supply agreements, operational management agreements, concession agreements,
offers and other legal statuses.

 

d)As a result of the operations transfer, all employment contracts are
transferred to the GmbH in accordance with §613a of the BGB.

 

e)Should assets, legal statuses, objects or other rights be sold between the
deadline for contributions, the 1st of July 2014, and today, a substitute shall
stand in its place. Should the investor acquire assets, legal statuses, objects
or other rights for the company in the period of time mentioned above, these
shall hereby also be transferred to the GmbH.

 

f)Assets, liabilities and employment contracts, which are not listed in the
attached appendices, shall be transferred to the GmbH should it in the least
possible way be associated with the operations of the investor. This applies in
particular for intangibles or assets, concluded employment contracts and accrued
liabilities by the investor up until today as well.

 

g)So long the transfer of assets or liabilities or agreements, employment
contracts or other rights and duties should no longer be legally possible,
especially where the required third party approval for this purpose cannot be
procured, the parties shall operate as if the transfer to the GmbH had taken
place. The investor shall try to receive the required approvals to the best of
his or her ability.

 

h)The individual assets and rights shall be taken over by the GmbH inclusive of
any possible encumbrances in the condition in which it is today. Insofar as it
is legally permissible, each guarantee made by the investor in regards to this
contribution in kind shall be excluded. In particular, claims and rights of the
GmbH against the valuation, the characteristics and portfolio of the assets
transferred by the investor irrespective of the type and irrespective of the
legal basis are excluded. This exclusion of claims does not apply for claims
which are based on malicious or intentional behaviour of the investor, and
claims

 

Working draft

based on the liability for shortfall in accordance with §56 paragraph 2 in
conjunction with §9 of the German Limited Liability Company Law.

 

(3)In the event of doubts in regards to the scope or the association of asset
positions, legal relationships etc. transferred with this certificate, the GmbH
is entitled to a right of determination in accordance with §315 of the BGB.

 

§ 2

 

Transfer of the company

 

(1)The parties to the agreement agree that the ownership and the direct
possession of the movable property shall be transferred to the GmbH. Should be
the GmbH not be in direct possession of the property, the right to recovery of
the investor shall be assigned to the GmbH. The GmbH shall hereby accept the
transfer of ownership and direct possession´, as well as the assignation of the
right to recovery.

 

(2)The parties to the agreement agree, that the existing liabilities shall be
taken over by the GmbH at midnight on the 30th of June 2014. As far as it is
possible, the transfer shall take place by way of an internal assumption of
debt, otherwise the GmbH shall indemnify the investor in respect to the
liabilities and to satisfy the creditors in a timely manner.

 

(3)The parties to the agreement agree, that the GmbH instead of the investor
shall contractually enter into all contractual relationships of the company
being contributed coming into force on the 1st of July, 2014. Should the third
party approval required for this purpose not be able to be obtained, the parties
to the agreement shall correspondingly be placed in an internal relationship.

 

(4)The GmbH is hereby authorized, to deliver and accept required or appropriate
statements at the exercise of their discretion, as well as to perform legal
acts, which are in conjunction with the contribution of the company to the GmbH.
The GmbH is exempt from the limitations of §181 of the BGB and entitled to
transfer this

 

Working draft

 authorization in part or in full or to issue sub-authorization with exemption
to the limitations of $181 of the BGB.

 

§ 3

 

Granting of Shares.

 

(1)In return for the above transfer of assets to the GmbH, the investor shall
receive 26,000 company shares in the acquiring company at a nominal value of
1.00 EUR each (company shares numbered from 26,001 to 52,000).

 

The new company shares entitle a claim to the balance sheet profit of the GmbH
attributable to them for the entire current financial year.

 

(2)The transfer shall take place using the book values as at the 30th of June
2014 for trade and tax purposes. The difference between this value of the assets
transferred to the acquiring company and the nominal amount of the new company
shares granted to the acquiring company shall be transferred to the capital
reserves of the acquiring company in accordance with §272 paragraph 2, sentence
1 of the HGB. The investor shall receive nothing further in return from the
GmbH, especially no cash payout.

 

(3)

 

§ 4

 

Consequences of the transfer for employees and their representatives

 

The transfer of the company operated by the investor shall lead to a transfer of
operations in accordance with §613a of the BGB.

 

With the transfer coming into force (i.e. upon the signing of this contract),
all employment contracts with all rights and duties shall be transferred to the
GmbH. The parties to the agreement shall inform the employees of the company in
accordance with §613a paragraph 5 of the BGB.



 

Working draft

§ 5

 

Severability Clause

 

Should individual clauses of this agreement become invalid or be unfeasible,
this shall not affect the validity of the remaining clauses. The invalid or
infeasible provision shall be replaced by a provision agreed upon by the parties
to the agreement which comes as close as possible to the economic effect of the
invalid or unfeasible provision.

 

C.

 

Special regulations for the contribution of dwellings and partial property
ownership.

 

§ 1

 

Transfer of title

 

1.(1)     Dr. med. Orhan Karahodza and Mrs. Dzenana Karahodza are in communal
property ownership in accordance with Bosnian law as owners of the property of
Bad Cannstatt which is registered in the Apartment and Condominium Register
(Land Registry Stuttgart - Bad Cannstatt) with the registration number 19210 BV
as an apartment and condominium of

 

2.        100/1000 co-ownership share of the property

 

Fist. 3667, Waiblinger Straße 34 2 of 37m2,

 

3.        connected with the individual property which is designated as Dwelling
2 in the division plan together with the shop located on the ground floor as
well as 1 storage room located in the basement.

 

4.        Directly before the completion of the present contract, half of the
co-ownership shares were already abandoned by Beatmungspflege 24 GmbH.

 

Working draft

5.        The owners and Beatmungspflege 24 GmbH, registered in the Trade
Register of the District Court of Ludwigshafen, HRB 64059, with its headquarters
located in Ludwigshafen, both agree that the ownership of the remaining half of
the co-ownership share of the apartment and condominium complex shall be
transferred to Beatmungspflege 24 GmbH, so that they become the sole proprietor
of this property.

 

6.(2)     The owner allows, and Beatmungspfleger 24 GmbH approves the entry of
the change of ownership of the half co-ownership share.

 

7.(3)     The certifying notary shall be assigned to immediately submit the
application to the Land Register for execution, as soon as the clearance
certificate from the Tax Office - Land Transfer Tax Division, is available.

 

§ 2

 

Compensation in return

 

Beatmungspflege 24 GmbH does not owe the owners anything in return. The transfer
of ownership takes place as a credit in accordance with §272 paragraph 1,
sentence 1 of the HGB on the occasion of the increase in share capital of the
GmbH concluded today of EUR 26,000.00 from 26,000.00 to EUR 52,000.00.

 

§ 3

 

 

8.(1)     The transfer of the direct possession of the parcel of land in the
agreement shall take place with immediate effect. Contractually the transfer of
possession shall come into effect on the 1st of July 2014.

 

9.(2)     All development charges and further charges as noted in §§ 127, 135 of
the German Building Code, as well as charges on the basis of the municipal rates
act



 

Working draft

which are already required, are to be borne by Dr. med. Orhan Karahodza and Mrs.
Dzenana Karahodza. All other charges which are required as per the conclusion of
this agreement are to be borne by the GmbH.

 

§ 4

 

Guarantee

 

10.(1)     The liability for material defects is excluded as far as legally
possible. Certain characteristics of the property do not form part of the
agreement and no payment shall be made in respect of them.

 

11.(2)     No encumbrances are listed in section 2 of the Land Register. The
land charge of EUR 110,000.00 at the district savings bank for the encumbrance
in section 3, number 4 of the Land Register, is to be borne by the GmbH. All
remaining ownership rights of the land charge will hereby be assigned to the
GmbH with immediate effect and be accepted by the GmbH. The land charge is
valued at still being around EUR 110,000.00, for which the GmbH has already
declared the exemption of the acquisition of debts for half of the valuation
amount on the basis of the contribution in kind immediately prior to the drawing
up of this agreement. The remaining liabilities are to be equally taken over by
way of assumption of debt coming into contractual effect on the 1st of July
2014. The GmbH will immediately approach the creditors, in order to get their
approval for the assumption of debt. Should the creditor not issue the approval
required for this purpose, the GmbH is committed to Dr. med. Orhan Karahodza and
Mrs. Dzenana Karahodza to reimburse the creditor in a timely manner. The same
applies, should the creditor refuse the approval.

 

12.(3)     The property is to be rented out to the GmbH. Rent or lease or other
usage agreements to third parties do not exist. The rental agreement shall be
considered to be terminated until the 1st of July 2014. The rental agreement
shall hereby be ended by mutual agreement with immediate effect.

 

13.(4)     The presentation of an energy performance certificate is not required
by the purchaser, such investment obligations as per the relevant Energy Saving
Regulations (EneV) are met solely by the GmbH.

 

Working draft

14.(5)     Dr. med. Orhan Karahodza and Mrs. Dzenana Karahodza are liable to the
GmbH, that the market value of the property following the deduction of the
takeover liabilities is at least EUR 1.00.

 

§ 5

 

Costs

 

All costs which occur through the registration and execution of this agreement,
the cost for the proposal for the pending land transfer tax for this acquisition
process, as well as any possible costs for accessing the electronic Land
Register and the printouts of the related Land Register excerpts, shall be borne
by the GmbH.

 

§ 6

 

Entering into joint ownership

 

1.(1)     The legal relationships of the apartment and partial property
ownership with each other, as well as the management of the residential complex
are governed by the declaration of apportionment and joint property arrangement.
This is provided by the GmbH.

 

2.(2)     On the day of the transfer of operations, the GmbH enters into all,
contractually effective, rights and duties founded in this agreement and into
the management agreement. You are bound to the decision of the joint ownership.

 

3.(3)     Claims for reparation costs and other costs from the accounts
servicing maintenance costs are transferred as they are at the time of the
transfer of operations to the GmbH. Outstanding payments do not exist as
specified in the ownership. From the time of the transfer of operations onwards,
the GmbH is authorized to participate and to vote at the general assembly
meeting.

 

Working draft

4.(4)     The settlement of the current financial year has to take place in such
a way that the day on which the operations are transferred is valid as the
deadline for subsequent payments and reimbursements. Subsequent payments for the
period of time before the deadline go to the charges against the owner, for the
period of time following against the charges of the GmbH. If it is cannot be
established for which period of time a subsequent payment or credit takes place,
the respective amounts shall be distributed on a pro rata basis.

 

§ 7

 

Severability Clause

 

Should individual clauses of this agreement be or become invalid or unfeasible,
or should a breach appear in this agreement, this shall not affect the validity
of the remaining clauses. The invalid or infeasible provision shall be replaced
by a provision agreed upon by the parties to the agreement which comes as close
as possible to the purpose and sense of this agreement, should the matter have
been thought of in the beginning.

 

§ 8

 

Important notes from the Notary

 

(1)The appearing parties were made aware of the following:

 

1.a)Any possible ancillary agreements to this agreement must also be certified;
uncertified or incorrectly certified agreements are not effective and can call
the efficacy of the entire agreement into question.

 

2.b)For the costs and taxes from this agreement, there is a mutual liability on
the basis of statutory regulations.

 

Working draft

3.c)The change of ownership in the Land Register can only take place after
having obtained the clearance certificate from the Tax Office for the land
transfer tax. The participants confirm that they have been informed of the legal
effects of this agreement and especially of the risk of preliminary work in the
mutual agreement, as well as the nature of the priority notice of conveyance and
in relation to the land transfer tax. Furthermore the notary did not give any
tax advice; he is accordingly exempt from any liability.

 

4.d)The property is liable on the basis of statutory regulations for the arrears
of public encumbrances and levies, especially for any possible development
charges.

 

5.e)The ownership is not transferred upon conclusion of this agreement, rather
after the entry of the transfer of ownership in the Land Register to the
purchaser.

 

6.f)Rental and lease agreements are not affected through this sale.

 

7.g)Of the entry of the purchaser into insurance contracts, in accordance with
§95 of the German Insurance Contract Act (VVG) and the opportunities for
terminating the contract by the insurer and the policy holder in accordance with
§96 VVG.

 

8.h)Of the Energy Saving Regulations.

 

§ 9

 

Authorization

 

The parties to the agreement authorize for themselves and their successors, the
Notary ....... based in ...... and the notarized staff

 

a)     Mrs ..... ,

 

b)     Mrs ..... ,

 

c)     Mrs ..... ,

 

d)     Mrs ..... ,

 

all with the office address at ....... , ..... ,



 

Working draft

Each of the notarized staff are individually authorized with unconditional
authority, which means in particular that they are independent from the
effectiveness of the remaining clauses of this certificate, however they do not
have a mandate to represent them in the execution of the legal transaction as
well as amendments in all circumstances.

 

The powers of attorney have in particular the authority to submit or amend other
declarations of agreement, registration or removal approvals, to add or withdraw
proposals to the Land Register, to request, accept and communicate approvals and
absolutely everything in their discretion which is required for the completion
of this matter.

 

The powers of attorney are exempt from the limitations of §181 of the BGB and
have the right to transfer authority. The participants exempt the authorized
notarized staff from any personal liability.

 

This authority can only be exercised in court in front of the certified notary,
and the notary ...... based in ....... or by their respective representative or
successor.

 

        Location, Date  

 

    The Investor:       The GmbH:  

 

 

(GRAPHIC) [nag001_v1.jpg]

 

 

(GRAPHIC) [nag002_v1.jpg]

 

 

(GRAPHIC) [nag003_v1.jpg]

 

 

(GRAPHIC) [nag004_v1.jpg]

 

 

(GRAPHIC) [nag005_v1.jpg]

 

 

(GRAPHIC) [nag006_v1.jpg]

 

 

(GRAPHIC) [nag007_v1.jpg]

 

 

(GRAPHIC) [nag008_v1.jpg]

 

 

(GRAPHIC) [nag009_v1.jpg]

 

 

(GRAPHIC) [nag010_v1.jpg]

 

 

(GRAPHIC) [nag011_v1.jpg]

 

 

(GRAPHIC) [nag012_v1.jpg]

 

 

(GRAPHIC) [nag013_v1.jpg]

 

 

(GRAPHIC) [nag014_v1.jpg]

 

 

(GRAPHIC) [nag015_v1.jpg]

 

 

(GRAPHIC) [nag016_v1.jpg]

 

 

(GRAPHIC) [nag017_v1.jpg]

 

 

(GRAPHIC) [nag018_v1.jpg]

 

 

(GRAPHIC) [nag019_v1.jpg]

 

 

(GRAPHIC) [nag020_v1.jpg]

 